Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	Applicant’s amendment filed January 6, 2022 has been received, Claims 1-22 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 17-18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 17 recites “the first portion disposed under the outsole”. The claim is indefinite as Claim 17 previously recites “the reinforcement structure…disposed on the midsole; and an outsole partially disposed on the midsole”. It is unclear how the first portion of the reinforcement structure would be under the outsole when the reinforcement structure is placed between the midsole and the outsole. After a full review of Applicant’s disclosure it appears the first portion of the reinforcement structure 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rivas (US 2008/0289220).
Regarding Claim 1, Rivas discloses a reinforcement structure (1404) disposed on a midsole (1402,1403) of a shoe (Fig.14), the reinforcement structure in plan view (Fig.9 & 10), comprising: a first bar (i.e. portion between 1st and 2nd points, seen in Fig.9 & the annotated Figure #1 or #2 below) extending from a first point in a medial side of the midsole to a second point in the medial side of the midsole, the second point being closer to a toe of the shoe than the first point (as seen in the annotated Figure #1 or #2 

FIGURE #1
    PNG
    media_image1.png
    768
    832
    media_image1.png
    Greyscale








FIGURE #2

    PNG
    media_image2.png
    744
    741
    media_image2.png
    Greyscale






Regarding Claim 2, Rivas discloses a reinforcement structure according to claim 1, wherein the midsole (1402,1403) has a medial edge on the medial side, and a lateral edge on the lateral side (as seen in Fig.14), and the first bar has an outer edge disposed at the medial edge of the midsole, and an inner edge opposite to the outer edge (as seen in the annotated Figure below & Fig.14).


    PNG
    media_image3.png
    658
    605
    media_image3.png
    Greyscale


Regarding Claim 3, Rivas discloses a reinforcement structure according to claim 1, wherein the midsole (1402,1403) has a medial edge on the medial side, and a lateral edge on the lateral side (as seen in Fig.14), and the first bar has an outer edge, a shape 

Regarding Claim 4, Rivas discloses a reinforcement structure according to claim 1, the second and third bars are substantially straight and parallel with each other (as seen in the annotated Figure #1 with Claim 1).

Regarding Claim 5, Rivas discloses a reinforcement structure according to claim 1, further comprising a fourth bar extending from a seventh point in the lateral side of the midsole to an eighth point in the lateral side of the midsole, the eighth point being closer to the toe of the shoe than the seventh point (as seen in the annotated Figure below).

    PNG
    media_image4.png
    690
    626
    media_image4.png
    Greyscale


Regarding Claim 6, Rivas discloses a reinforcement structure according to claim 5, wherein a first distance between the first point and the second point is longer than a second distance between the seventh point and the eighth point (as seen in the annotated Figure with Claim 5).

Regarding Claim 7, Rivas discloses a reinforcement structure according to claim 5, wherein the midsole (1402,1403) has a medial edge on the medial side, and a lateral edge on the lateral side (as seen in Fig.14), and the fourth bar is disposed closer to the lateral edge of the midsole than a center between the medial edge and the lateral edge 

Regarding Claim 8, Rivas discloses a reinforcement structure according to claim 7, wherein the fourth bar has an outer edge disposed at the lateral edge of the midsole, and an inner edge opposite to the outer edge (as seen in the annotated Figure below & Fig.14).

    PNG
    media_image5.png
    658
    597
    media_image5.png
    Greyscale


Regarding Claim 9, Rivas discloses a reinforcement structure according to claim 7, wherein the fourth bar has an outer edge, a shape of which follows a shape of the 

Regarding Claim 10, Rivas discloses a reinforcement structure according to claim 1, wherein the first bar, the second bar, and the third bar are respective parts of a single piece (para.34), the third point of the second bar is directly connected to the first point of the first bar, and the fifth point of the third bar is directly connected to a seventh point of the first bar, the seventh point being between the first point and the second point (i.e. a point halfway between the 1st and 2nd point is a 7th point)(as seen in the annotated Figures #1 or #2 with Claim 1, inasmuch as has been claimed by Applicant, the points of the respective bars are directly connected to one another as 1404 is a single, integral piece; alternatively, a line could be drawn between the points that would directly connect them).

Regarding Claim 11, Rivas discloses a reinforcement structure according to claim 5, wherein the first bar, the second bar, the third bar, and the fourth bar are respective parts of a single piece (para.34), the third point of the second bar is directly connected to the first point of the first bar, the fifth point of the third bar is directly connected to a ninth point of the first bar, the ninth point being between the first point and the second point (i.e. a point halfway between the 1st and 2nd point is a 9th point), and the eighth point of the fourth bar is directly connected to the fourth point of the second bar (as seen in the annotated Figure #1 with Claim 1 & with Claim 5, inasmuch as has been claimed by Applicant, the points of the respective bars are directly 

Regarding Claim 12, Rivas discloses a reinforcement structure according to claim 11, further comprising a fifth bar extending, between the second bar and the third bar, from a tenth point in the medial side of the midsole to an eleventh point in the lateral side of the midsole (as seen in the annotated Figure #1 with Claim 1), the eleventh point being closer to the toe of the shoe than the tenth point, wherein the fifth bar is a part of the single piece together with the first bar, the second bar, the third bar, and the fourth bar (para.34), and the tenth point of the fifth bar is directly connected to a twelfth point of the first bar, the twelfth point being between the first point and the ninth point (i.e. a point between the 1st point and the 9th point).

Regarding Claim 13, Rivas discloses a reinforcement structure according to claim 12, further comprising: a first gap between the second bar and the fifth bar from which the midsole is exposed; and a second gap between the fifth bar and the third bar from which the midsole is exposed (as seen in the annotated Figure #1 with Claim 1).

Regarding Claim 14, Rivas discloses a reinforcement structure according to claim 13, wherein a sum of a width of the second bar, a width of the third bar, and a width of the fifth bar is greater than a sum of a width of the first gap and a width of the second gap (as seen in the annotated Figure #1 with Claim 1, the width of the combined bars is more, i.e. greater, than the width of the combined two gaps).

Regarding Claim 15, Rivas discloses a reinforcement structure according to claim 12, wherein the fifth bar has an arched shape toward an inside of the midsole (as seen in the annotated Figure #1 with Claim 1 & Fig.10, the 5th bar has an arched edge shape toward the middle of 1404, which would be toward the inside center of the midsole, inasmuch as has been claimed by Applicant).

Regarding Claim 16, Rivas discloses a reinforcement structure according to claim 1, wherein the second bar has one of a ridge or a groove (i.e. opening between points) extending between the third point and the fourth point, and the third bar has one of a ridge or a groove (i.e. opening between points) extending between the fifth point and the sixth point (as seen in the annotated Figure #2 with Claim 1).

Regarding Claim 17, Rivas discloses a shoe sole comprising: a midsole (1402,1403) having a surface; the reinforcement structure (1404), according to claim 1, disposed on the midsole (as seen in Fig.14); and an outsole (1405) partially disposed on the midsole, wherein the reinforcement structure has a first portion (portion of 1404 between 1402,1403 & 1405) disposed under the outsole, and a second portion (portion of 1404 curved upward) exposed from an area where no outsole is disposed on the midsole (as seen in Fig.14; 1404 is exposed where it curves onto the sides of 1402,1403).




    PNG
    media_image6.png
    669
    826
    media_image6.png
    Greyscale


Regarding Claim 19, Rivas discloses a reinforcement structure according to claim 5, wherein first and second portions of the first bar around the first and second 


    PNG
    media_image7.png
    691
    796
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    690
    671
    media_image8.png
    Greyscale


Regarding Claim 20, Rivas discloses a shoe sole comprising: a midsole (1402,1403) having a surface; the reinforcement structure (1404) according to claim 19, disposed on the surface of the midsole (as seen in Fig.14); and an outsole (1405) partially disposed on the surface of the midsole (as seen in Fig.14), wherein the reinforcement structure is partially exposed from an area where no outsole is disposed on the midsole (as seen in Fig.14; 1404 is exposed where it curves onto the sides of 

Regarding Claim 21, Rivas discloses a reinforcement structure according to claim 1, wherein the third bar has a free end (i.e. terminal  end of 3rd bar on lateral side) at the sixth point, the free end of the third bar having no connection to other bars (as seen in the annotated Figure #1 with Claim 1, the free end of the third bar is not connected to other bars at its terminal end).

Regarding Claim 22, Rivas discloses a reinforcement structure according to claim 10, wherein the third bar extending between the fifth point and the sixth point and a part of the first bar extending between the seventh point and the second point forms a v-shape, and the sixth point is closer to the toe of the shoe than the second point (as seen in the annotated Figure below, the third bar and part of the first bar “form” a v-shape, inasmuch as has been claimed by Applicant).

    PNG
    media_image9.png
    744
    743
    media_image9.png
    Greyscale



Response to Arguments
In view of Applicant's amendment, the search has been updated, and newly modified grounds of rejection have been identified and applied. Applicant's arguments, which are drawn solely to the newly amended limitations, have been considered but are moot in view of the newly modified ground(s) of rejection

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732